Case:18-18627-JGR Doc#:40 Filed:01/31/19                       Entered:01/31/19 13:03:31 Page1 of 1



          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                          Minutes of Electronically Recorded Proceeding
              Held Thursday, January 31, 2019, before Honorable Joseph G. Rosania, Jr.

    In re:                                                    )                         Bankruptcy Case No.
    Dennis K. Obduskey                                        )                               18-18627 JGR
                                                              )                                  Chapter 13
    Debtor(s).                                                )
    Last four digits of SS#: : 8785                           )
                                                              )

       Appearances:
    Debtor(s): Dennis Obduskey                                      Counsel: Stephen Swift, by phone
    Chapter 13 Trustee: Douglas Kiel                                Counsel: William Evans


    Proceedings:       Continued hearing regarding confirmation of Debtor's Amended Chapter 13 Plan filed
                       December 20, 2018 (Docket #34)

             Entry of appearances and statements/arguments made.
             The Court was advised that Debtor(s) is current on payments to the Chapter 13 Trustee.
             Evidentiary1


    Orders:
           Oral findings and conclusions made of record.
           IT IS ORDERED this hearing is continued to Thursday, March 14, 2019 at 10:00 a.m. in
           Courtroom B, U.S. Bankruptcy Court, U.S. Custom House, 721 19th Street, Denver, CO
           80202. Counsel/parties may appear by telephone at the continued hearing. The following
           instructions are provided for appearing by telephone and connecting to the conference call line:

                      Dial 1-888-684-8852, a few minutes prior to commencement of the hearing. It
                      is a computerized system and you will be prompted to input an access code,
                      followed by the pound sign (#). The access code is: 9369782. You will then
                      be connected into the conference.

             Failure to connect to the conference in a timely manner may preclude your participation in the
             hearing. If you are unable to connect after following the instructions provided, please call the
             Judge’s chambers at 720-904-7327 and leave a name and the telephone number where you can
             be reached and the Court will return the call.



                                                          FOR THE COURT:
                                                          Kenneth S. Gardner, Clerk
                                                          /s/ A. Sekera
                                                          By: A. Sekera, Courtroom Deputy


1
    Evidentiary for statistical reporting purposes
